Case: 14-51282      Document: 00513228254         Page: 1    Date Filed: 10/12/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-51282
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         October 12, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

BENEDICTO LAZARO-LOPEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 2:14-CR-485-1


Before REAVLEY, SMITH, and HAYNES, Circuit Judges.
PER CURIAM: *
       Benedicto Lazaro-Lopez pleaded guilty, without the benefit of a plea
agreement, to illegal reentry.          He now challenges his 42-month above-
guidelines prison sentence as substantively unreasonable.                       Specifically,
Lazaro-Lopez contends that the guidelines range adequately accounted for a
prior conviction for selling cocaine by including it in the offense-level
calculation, he anticipated a more lenient sentence because he had no criminal


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-51282    Document: 00513228254     Page: 2   Date Filed: 10/12/2015


                                 No. 14-51282

history in the division where he illegally reentered, and a shorter sentence
would have been sufficient to deter him in light of the more lenient sentences
he had received for his most recent illegal reentry convictions. Our review is
for abuse of discretion. Gall v. United States, 552 U.S. 38, 51 (2007).
      These arguments amount to a disagreement with the balance among the
sentencing factors that the district court struck, but we will not reweigh those
factors. See United States v. McElwee, 646 F.3d 328, 344-45 (5th Cir. 2011).
The court heard Lazaro-Lopez’s arguments in mitigation of his sentence,
specifically noting that it had taken them into account. It simply determined
that the factors he raised did not overcome other sentencing considerations,
including that several of his prior convictions had not been factored into his
criminal history score and that shorter sentences for prior illegal reentry
offenses had not deterred him from reentering.         The court’s reasons for
imposing an above-guidelines sentence were fact-specific and consistent with
the 18 U.S.C. § 3553(a) factors. See United States v. Smith, 440 F.3d 704, 707
(5th Cir. 2006). Indeed, the court expressly tied the sentence to three of those
factors—Lazaro-Lopez’s history and characteristics, the court’s obligation to
impose a just sentence, and the need to deter future criminal conduct. See
§ 3553(a). Even if a different sentence could also have been appropriate, that
is insufficient to warrant reversal. United States v. York, 600 F.3d 347, 361-
62 (5th Cir. 2010). Nothing suggests that the district court did not account for
a factor that should have received significant weight or made a clear error of
judgment in balancing the sentencing factors. See Smith, 440 F.3d at 708.
      Accordingly, the district court’s judgment is AFFIRMED.




                                       2